 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   GARY GILL MARTIN,                                   Case No.: 18-CV-2439 W (BLM)
14                                     Plaintiffs,
                                                         ORDER GRANTING DEFENDANT’S
15   v.                                                  MOTION TO DISMISS [DOC. 4]
16   QBE INSURANCE CORPORATION,
17                                    Defendant.
18
19
20         Defendant QBE Insurance Corporation moves to dismiss Plaintiff Gary Gill
21   Martin’s Complaint under Federal Rule of Civil Procedure 12(b)(6). Along with the
22   motion, Defendant also requests judicial notice of certain state-court documents. Plaintiff
23   opposes the motion and objects to the request for judicial notice.
24         The Court decides the matter on the papers submitted and without oral argument.
25   Civ. L.R. 7.1(d.1). For the following reasons, the Court GRANTS Defendant’s request
26   for judicial notice and GRANTS the motion to dismiss [Doc. 4].
27
28

                                                     1
                                                                               18-CV-2439 W (BLM)
 1   I.       BACKGROUND
 2            In this insurance-coverage dispute, Plaintiff Gary Gill Martin is suing his insurer,
 3   QBE Insurance Corporation, for refusing to defend him in a lawsuit filed by Brooks and
 4   Darlene Gifford in the San Diego Superior Court (the “Gifford litigation” or “Gifford”).
 5   Gifford was the second state-court lawsuit filed against Martin arising from his dual
 6   representation of the Giffords, as sellers, and Eric and Lauren Schiermeyer, as buyers, in
 7   the sale of a multi-million-dollar ocean-front home in Solana Beach, California (the
 8   “Property”).
 9            According to Martin’s Complaint, he is a self-employed broker in the residential
10   real-estate market in North San Diego County. (Compl. ¶ 1.1) Martin purchased a Real
11   Estate Services Errors and Omissions Liability Insurance Policy (the “Policy”) from
12   QBE. (Id. ¶ 6.2) The Policy provided coverage for claims made against Martin and
13   reported during the policy period, March 23, 2016 through March 2l, 2017. (Id.) “The
14   Policy cover[ed], among other things, real estate errors and omissions committed by
15   [Martin], for which [he] becomes legally obligated to pay damages to third parties.” (Id.)
16   The Policy also provided coverage for “Wrongful Acts” that occurred before March 23,
17   2010 (the “Retroactive Date”) but were “first made against” Martin during the Policy
18   Period. (Policy p. 18 ¶ C.2.b.)
19            On August 4, 2016, the Giffords sued Martin for alleged misrepresentations made
20   in connection with the sale of the Property. (Compl. ¶ 8.) Martin tendered the Gifford
21   claim to QBE, who denied coverage on August 31, 2016 based on its finding that the
22   Gifford litigation was related to the same real-estate transaction at issue in an earlier
23   lawsuit filed by the Schiermeyers (the “Schiermeyer litigation” or “Schiermeyer”). (Id. ¶
24
25
     1
26       A copy of the Complaint is attached to the Notice of Removal [Doc. 1] as Exhibit B [Doc. 1-3].

27   2
       The Policy is Exhibit 1 to the Complaint (Compl. ¶ 6) and therefore part of Exhibit B (i.e., the
     Complaint) to the Notice of Removal. Page references to the Policy are to the page number listed under
28   the “Exhibit B” stamp.
                                                          2
                                                                                           18-CV-2439 W (BLM)
 1   9, Ex. 2 (the “Denial Letter”).3) Specifically, QBE’s Denial Letter stated that the Gifford
 2   claim “was not first made during the QBE policy period” because “the claims and
 3   damages asserted in [the Gifford litigation] arise out of the same real estate transaction,
 4   the same alleged failure to disclose unpermitted structures on the property that was sold,
 5   and the same commission you received as a dual agent for the transaction” that were at
 6   issue in the 2014 Schiermeyer litigation. (Denial Letter p. 29.)
 7            On August 24, 2018, Martin filed this lawsuit against QBE in the San Diego
 8   Superior Court for refusing to defend him the Gifford litigation. (See Compl.) The
 9   Complaint asserts causes of action for breach of contract and tortious breach of the
10   covenant of good faith and fair dealing (“bad faith”). Martin contends that QBE’s
11   wrongful refusal to defend him forced Martin to settle Gifford for more than $500,000 of
12   his own funds to avoid the risk of further litigation and trial. (Id. ¶ 10.)
13            On October 24, 2018, QBE removed the lawsuit to this Court. (See Notice of
14   Removal.) QBE now moves to dismiss, arguing there is no coverage under the Policy.
15
16   II.      LEGAL STANDARD
17            The court must dismiss a cause of action for failure to state a claim upon which
18   relief can be granted. Fed.R.Civ.P. 12(b)(6). A motion to dismiss under Rule 12(b)(6)
19   tests the complaint’s sufficiency. See N. Star Int’l v. Ariz. Corp. Comm’n., 720 F.2d
20   578, 581 (9th Cir. 1983). All material allegations in the complaint, “even if doubtful in
21   fact,” are assumed to be true. Id. The court must assume the truth of all factual
22   allegations and must “construe them in light most favorable to the nonmoving party.”
23   Gompper v. VISX, Inc., 298 F.3d 893, 895 (9th Cir. 2002); see also Walleri v. Fed.
24   Home Loan Bank of Seattle, 83 F.3d 1575, 1580 (9th Cir. 1996).
25
26
27
28   3
         Page references to QBE’s Denial Letter are to the page number listed under the “Exhibit B” stamp.
                                                          3
                                                                                           18-CV-2439 W (BLM)
 1          As the Supreme Court has explained, “[w]hile a complaint attacked by a Rule
 2   12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s
 3   obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels
 4   and conclusions, and a formulaic recitation of the elements of a cause of action will not
 5   do.” Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1964 (2007). Instead, the allegations
 6   in the complaint “must be enough to raise a right to relief above the speculative level.”
 7   Id. at 1964-65. A complaint may be dismissed as a matter of law either for lack of a
 8   cognizable legal theory or for insufficient facts under a cognizable theory. Robertson v.
 9   Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984).
10          Generally, courts may not consider material outside the complaint when ruling on a
11   motion to dismiss. Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
12   1555 n.19 (9th Cir. 1990). However, courts may consider documents specifically
13   identified in the complaint whose authenticity is not questioned by parties. Fecht v. Price
14   Co., 70 F.3d 1078, 1080 n.1 (9th Cir. 1995) (superseded by statutes on other grounds).
15   Moreover, courts may consider the full text of those documents, even when the complaint
16   quotes only selected portions. Id. The court may also consider material properly subject
17   to judicial notice without converting the motion into one for summary judgment. Barron
18   v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994).
19
20   III.   DISCUSSION
21          QBE argues it does not have a duty to defend Martin because under the Policy’s
22   terms, the Gifford lawsuit and Schiermeyer lawsuit constitute the same “Claim” that was
23   deemed made before the start of Martin’s QBE Policy. In support of its argument, QBE
24   requests judicial notice of the complaints filed in Gifford and Schiermeyer. (See RJN
25   [Doc. 4-2].) Martin objects to QBE’s request for judicial notice and disputes QBE’s
26   interpretation of the Policy.
27
28

                                                  4
                                                                                18-CV-2439 W (BLM)
 1         A.     QBE’s Request for Judicial Notice.
 2         Federal Rule of Civil Procedure 201 permits a court to take judicial notice of an
 3   adjudicative fact if it is “not subject to reasonable dispute.” Fed. R. Evid. 201(b). A fact
 4   is “not subject to reasonable dispute” if it is “generally known,” or “can be accurately and
 5   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.
 6   R. Evid. 201(b)(1)-(2). Under this rule, a court may “take judicial notice of matters of
 7   public record without converting a motion to dismiss into a motion for summary
 8   judgment,” but it “cannot take judicial notice of disputed facts contained in such public
 9   records.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018).
10         Under Rule 201, judicial notice of the complaints in Gifford and Schiermeyer is
11   appropriate. See NuCal Food, Inc. v. Quality Egg LLC, 887 F.Supp.2d 977, 984 (E.D.
12   Cal. 2012) (“Courts have consistently held that courts may take judicial notice of
13   documents filed in other court proceedings.”). Martin argues, however, that although the
14   complaints may be judicially noticed, QBE improperly “seeks to have this Court accept
15   as true all the allegations … made in each of the documents….” (Pl’s Obj. [Doc. 8-1]
16   3:14–15.) QBE responds that it is not seeking to have the allegations accepted as true,
17   only that the complaints “were filed on certain dates, [and] that the pleadings contained
18   certain allegations (without claiming that the allegations were or are true) ….” (QBE
19   Response to Obj. [Doc. 9-1] 3:5–8.) The Court agrees with QBE.
20         QBE’s motion is based on the contention that Gifford arises from the same
21   “Wrongful Act” as Schiermeyer and thus the two “Claims” constitute the same “Claim”
22   under the Policy. As discussed below, resolution of this issue turns on whether the two
23   lawsuits are based on “common facts, circumstances, situations, transactions, events
24   and/or decision….” (Policy p. 23 ¶ K.2.) In evaluating this issue, it is immaterial
25   whether the allegations in the complaints are true. Instead, what is relevant are the
26   allegations made in each complaint. Because the allegations can be readily determined
27   by reviewing the complaints, the basis for the complaints is beyond reasonable dispute.
28

                                                   5
                                                                                 18-CV-2439 W (BLM)
 1   Accordingly, the Court overrules Martin’s objections and will grant QBE’s request for
 2   judicial notice of the complaints in Gifford and Schiermeyer.4
 3
 4          B.     Does the Policy Cover the Gifford Claim?
 5                 1.      California Insurance Law
 6          California law obligates an insurer to defend the insured when the facts alleged in
 7   the complaint create a potential for coverage. Scottsdale Ins. Co. v. MV Transp., 36 Cal.
 8   4th 643, 654 (2005). In evaluating the duty to defend, the insurer may also consider facts
 9   outside those alleged in the complaint. Id. “If any facts stated or fairly inferable in the
10   complaint, or otherwise known or discovered by the insurer, suggest a claim potentially
11   covered by the policy, the insurer’s duty to defend arises and is not extinguished until the
12   insurer negates all facts suggesting potential coverage.” Horace Mann Ins. Co. v.
13   Barbara B., 4 Cal. 4th 1076, 1081 (1993).
14          The interpretation of the insurance policy is governed by the ordinary rules of
15   contract interpretation. Palmer v. Truck Ins. Exchange, 21 Cal. 4th 1109, 1115 (1999).
16   The fundamental goal in interpreting an insurance policy is to ascertain the parties’
17   mutual intentions. Vons Cos., Inc. v. United States Fire Ins. Co., 78 Cal. App. 4th 52, 58
18   (2000). Where possible, those intentions should be inferred solely from the policy’s
19   written terms. AIU Ins. Co. v. FMC Corp., 51Cal. 3d 807, 822 (1990). Thus, policy
20   language that is clear and explicit governs. Id.
21          A policy term is ambiguous when it is susceptible to two or more reasonable
22   constructions. EMMI Inc. v. Zurich American Ins. Co., 32 Cal. 4th 465, 470 (2004).
23   Courts, therefore, will not adopt “a strained or absurd interpretation in order to create an
24   ambiguity where none exists.” Bay Cities Paving & Grading, Inc., v. Lawyers’ Mutual
25
26
     4
      The Gifford Complaint is attached to the Request for Judicial Notice as Exhibit A [Doc. 4-3]. The
27   Schiermeyer Complaint is attached as Exhibit B [Doc. 4-4], and the Schiermeyer Second Amended
     Complaint is attached as Exhibit C [Doc. 4-5].
28

                                                       6
                                                                                        18-CV-2439 W (BLM)
 1   Ins. Co., 5 Cal. 4th 854, 867 (1993). Additionally, ambiguity cannot be found in the
 2   abstract. Id. Rather, the “proper question is whether the word is ambiguous in the
 3   context of this policy and the circumstances of this case.” Id. at 868 (emphasis in
 4   original). The “policy ‘must be construed as an entirety, with each clause lending
 5   meaning to the other.’” Carmel Development Co. v. RLI Ins. Co., 126 Cal.App.4th 502,
 6   507 (2005). “Further, ‘where the insuring clause of a policy clearly covers a risk, and a
 7   subsequent limiting clause does not clearly exclude it, the risk will be deemed to be
 8   covered by the policy.’” Kilroy Industries v. United Pacific Ins. Co., 608 F.Supp. 847,
 9   855 (C.D. Cal. 1985) (citations omitted). Where an ambiguity exists, however, it should
10   be resolved against the insurer. EMMI, Inc., 32 Cal. 4th at 470–471 (citing Safeco Ins.
11   Co. of America v. Robert S., 26 Cal. 4th 758, 763 (2001)).
12
13                2.    QBE’s Policy
14         The Policy defines a “Claim” as “a demand for money or for services that alleges a
15   negligent act, error, or omission in the rendering of or failure to render Insured
16   Services.” (Policy p. 22 ¶ C, emphasis in original.) Thus, the Gifford litigation and
17   Schiermeyer litigation each constitute a “Claim” under the Policy.
18         The Policy’s Insuring Agreements and Exclusions section contains a provision for
19   Multiple Claims. It provides:
20         e. Multiple Claims:
           All Claims arising from the same Wrongful Act will be deemed to have
21
           been made at the earlier of the following times:
22         (1) The date the first of those Claims is made against any of You; or
           (2) The first date We receive Your written notice of the Wrongful Act.
23
           The provisions of the Policy in effect on that date will apply.
24
     (Policy p. 20 ¶ C.2.e.) Under this provision, if Gifford and Schiermeyer arise from the
25
     same Wrongful Act, the Gifford Claim is deemed to have been made in March 2014
26
     when the Schiermeyer Claim was made since it was the first Claim made against Martin.
27
     (See Schiermeyer Compl.)
28

                                                  7
                                                                                18-CV-2439 W (BLM)
 1         In evaluating whether multiple Claims arise from the same Wrongful Act, the
 2   following language from the Policy’s definition of a Wrongful Act is relevant:
 3         All Wrongful Acts that:
           1.   Take place between the Retroactive Date and the end of the Policy Period
 4
                of the last policy We issue to You, and
 5         2.   Are logically or causally connected by common facts. circumstances,
                situations, transactions, events and/or decisions will be treated under this
 6
                Policy as one Wrongful Act.
 7
     (Policy p. 23 ¶ K.)
 8
           There is no dispute between the parties that the alleged Wrongful Acts in Gifford
 9
     and Schiermeyer took place between the Retroactive Date and the end of the Policy
10
     Period. (Opp’n 5:14–18; Gifford Compl. ¶¶ 1, 2, 13; Schiermeyer Compl. ¶¶ 1, 2, 12.)
11
     Additionally, the complaints in Gifford and Schiermeyer demonstrate the alleged
12
     Wrongful Act in both cases are connected by common facts, circumstances and decisions.
13
     Both Claims involve the same alleged real-estate transaction—the March 2012 sale of the
14
     Property to the Schiermeyers for $5,100,000. (Gifford Compl. ¶¶ 1, 2, 13; Schiermeyer
15
     Compl ¶¶ 1–3, 10, 12.) Both Claims are based on allegations regarding Martin’s role as
16
     the dual agent of the Giffords and Schiermeyer. (Id.) And both Claims asserted Martin
17
     was liable for negligent misrepresentations based on his alleged failure to make certain
18
     disclosures regarding the condition of the Property, such as the condition of beach
19
     staircase attached to a seawall. (Gifford Compl. ¶¶ 11, 16, 17, 37–40; Schiermeyer
20
     Compl. ¶¶ 14, 16, 24, 26, 28–30.) Because Gifford and Schiermeyer arise from the same
21
     alleged Wrongful Acts, the Gifford Claim is deemed to have been made in March 2014—
22
     before the inception of the Policy. Additionally, because coverage is only available for
23
     Claims made during the Policy Period, coverage is not afforded for the Gifford Claim.
24
           Martin nevertheless raises several arguments in opposition to QBE’s motion. First,
25
     he argues that QBE should not be allowed to rely on the “Known Circumstances
26
     Exclusion” to deny coverage because the provision is both ambiguous and was never
27
     provided to him. (Opp’n 9:4–10:4.) Variations of this argument appear to be repeated at
28

                                                 8
                                                                               18-CV-2439 W (BLM)
 1   other points in the opposition. (Id. 13:12–2214:6–13, 13: All of these arguments are
 2   unavailing because regardless of the applicability of the Known Circumstances
 3   Exclusion, coverage does not exist under the Multiple Claims provision.
 4         Martin also appears to argue that the Multiple Claims provision improperly
 5   displaces or is inconsistent with the Prior Wrongful Acts provision, which provides
 6   coverage for the Gifford Claim. (Opp’n 14:21–26.) Because the two provisions are
 7   inconsistent, Martin argues “they create an ambiguity that must be held against QBE as a
 8   matter of law.” (Id.) The Court disagrees the two provisions are inconsistent.
 9         Under the Policy, coverage is afforded for “Prior Wrongful Acts” that are
10   “committed between the Retroactive Date and the Effective Date of this Policy, but only
11   if all of the following conditions are met[:]”
12         (1)    The written Claim is first made against any of You during the Policy
                  Period. We will consider a Claim to be first made against You when a
13
                  written Claim is received by any of You;
14
           (2)    None of You knew, after inquiry of Your employers, agents, and
15
                  clients of Your agents and employees, prior to the Effective Date of
16                the first of one or more errors and omissions policies issued to You by
                  Us or Our affiliates, which together provided continuous coverage
17
                  until the Effective Date of this Policy, of a circumstance that could
18                reasonably be expected to lead to the Claim; and
19
           (3)    There is no other valid and collectible insurance for the Claim.
20
     (Policy p. 18 ¶ C.2.b.) Coverage is not available under this provision because the Gifford
21
     Claim does not satisfy the first condition—that the “written Claim is first made … during
22
     the Policy Period.” As explained above, under the Multiple Claims provision, the Gifford
23
     Claim is deemed to have been made before the Policy Period, when the Schiermeyer
24
     Claim was made.
25
           Moreover, contrary to Martin’s argument, the Multiple Claims provision does not
26
     displace the Prior Wrongful Acts provision. In this case, for example, if the
27
     Schiermeyers had not sued Martin or filed suit during the Policy Period, Martin would
28

                                                      9
                                                                               18-CV-2439 W (BLM)
 1   have been entitled to coverage for both Claims even though they are based on a Wrongful
 2   Act that occurred before the inception of the Policy.
 3          Finally, Martin also repeatedly suggests QBE’s motion inappropriately requires the
 4   Court to make numerous factual determinations. But the only factual determination
 5   required is whether the Gifford Complaint and Schiermeyer Complaint involve the same
 6   or similar factual allegations, which can be accomplished by simply reviewing the
 7   contents of the two documents.5
 8          For these reasons, the Court finds Martin has failed to state a claim for breach of
 9   the Policy and bad faith.
10
11   IV.    CONCLUSION & ORDER
12          For the reasons set forth above, the Court GRANTS Defendant’s request for
13   judicial notice and motion to dismiss [Doc. 4] WITHOUT LEAVE TO AMEND and
14   ORDERS this case DISMISSED.
15          IT IS SO ORDERED.
16   Dated: May 7, 2019
17
18
19
20
21
22
23
24
25          5
              Martin’s argument seems to suggest there may be a dispute regarding whether Gifford and
26   Schiermeyer involve the same Wrongful Act. So too does his argument that QBE engaged in bad faith
     because it denied the claim without investigating the facts. (See e.g. Opp’n 11:17–24.) Yet, nowhere in
27   his opposition does Martin ever indicate how the Wrongful Act in Gifford may have differed from the
     Wrongful Act in Schiermeyer, nor does he identify what facts QBE failed to discover that would have
28   changed the analysis under the Multiple Claims provision.
                                                       10
                                                                                         18-CV-2439 W (BLM)
